         Case 1:17-cv-03086-AJN-SDA Document 163 Filed 10/03/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Republic of Turkey,
                                                                               10/3/2018
                                     Plaintiff,
                                                                1:17-cv-3086 (AJN) (SDA)
                         -against-
                                                                ORDER
    Christie’s Inc. et al,

                                     Defendants.



STEWART D. AARON, United States Magistrate Judge:

           Presently before the Court is Plaintiff’s Letter Motion seeking an Order: 1) directing

defendant Michael Steinhardt (“Steinhardt”) to produce unredacted copies of documents whose

production was previously ordered by this Court via Order on May 14, 2018 (ECF No. 106); and

2) directing Defendants Christie’s and Steinhardt (collectively, “Defendants”) to designate as

“confidential” only those portions of deposition transcripts that actually contain confidential

information, rather than so designating entire transcripts. (ECF No. 159.) 1

           Plaintiff’s motion is GRANTED. Regarding the first issue, unilateral redactions based on

one party’s subjective view of relevancy are improper. See Cyris Jewels v. Casner, No. 12-CV-1895

(KAM) (SLT), 2016 WL 2962203, at *4-5 (E.D.N.Y. May 20, 2016) (finding “there is no right to make

substantive unilateral redactions” based on relevancy). Regarding the second issue, there is a

protective order in place (with three different levels of designations) to protect any confidential

and/or sensitive information. (See Stipulated Protective Order, ECF No. 78.) The Stipulated



1
 In deciding the pending discovery dispute, the Court also considered Defendants’ Letter Response (ECF
No. 161) and Plaintiff’s Letter Reply. (ECF No. 162.)
      Case 1:17-cv-03086-AJN-SDA Document 163 Filed 10/03/18 Page 2 of 2



Protective Order provides that all depositions and transcripts thereof shall be “treated as

Confidential Information” for a period of thirty days after each deposition transcript is received

by counsel of each party, after which “the deposition shall be classified appropriately by notifying

all of the parties in writing of the specific pages and lines of the transcript which should be treated

as Confidential Information[.]” (Stipulated Protective Order at ¶ 10.)

       Therefore, for these reasons, IT IS HEREBY ORDERED that Steinhardt shall produce

unredacted copies of those documents produced in accordance with this Court’s 5/14/18 Order,

and that, in accordance with the Stipulated Protective Order, Defendants shall designate as

confidential only those specific pages and lines of depositions, and not entire transcripts, that are

confidential. In making their designations, the Court refers Defendants to paragraph 9 of the

Stipulated Protective Order, which states in relevant part “[t]he Producing Party shall at all times

carry the initial burden of establishing that the contested information merits a ‘Confidential [or

other]’ designation.”

SO ORDERED.

DATED:         New York, New York
               October 3, 2018

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge




                                                  2
